Citation Nr: 9925643	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-24 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from October 1989 to January 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
RO, which denied claims of service connection for back, and 
left knee disorders, hearing loss, and tinnitus.  

(Consideration of the claims of service connection for 
hearing loss and tinnitus is deferred pending completion of 
the development sought in the remand below.)


FINDINGS OF FACT

1.  Service medical records show treatment on November 3, 
1993, for neck and shoulder pain, assessed as myalgia of the 
back, with no subsequent complaint, treatment, or diagnosis 
of back disability in service, including on examination at 
separation from service in December 1993.  

2.  There is no competent medical evidence of any current 
back disorder, including on VA examinations in 1994.  

3.  Service medical records show treatment on July 1, 1992, 
for left knee pain, assessed as possible internal derangement 
of the left knee, with no subsequent complaint, treatment, or 
diagnosis of left knee disability in service, including on 
examination at separation in December 1993.  

4.  There is no competent medical evidence of any current 
left knee disorder, including on VA examinations in 1994.  



CONCLUSION OF LAW

The veteran's claim of service connection for a back disorder 
or left knee disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the veteran's assertions that his 
service medical records appear incomplete-lacking records of 
treatment for a back disorder at Balboa Naval Hospital and 
Branch Medical Clinic.  A thorough and complete review of 
each service medical record contained in the veteran's VA 
claims file reveals, contrary to his contentions, that the 
veteran's service medical records indeed include treatment 
records from both of these facilities.  In accordance with 
the above, and as a review of the veteran's entire VA claims 
file fails to otherwise suggest that his service medical 
records may somehow be incomplete, the Board is satisfied 
that further action is not required to undertake additional 
evidentiary development of the claims of service connection 
for back or left knee disability, especially in light of the 
Board's conclusions that these two claims are not well 
grounded.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

However, a person who submits a claim for VA benefits has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  Only if the claimant meets this burden does 
VA have the duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the 
claimant does not meet this initial burden, the appeal must 
fail because, in the absence of evidence sufficient to make 
the claim well grounded, the Board does not have jurisdiction 
to adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy v. Derwinski, 1 Vet. App. 79, 
81 (1990).  A claimant cannot meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical evidence unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  

After an exhaustive review of each service medical record 
contained in the veteran's VA claims file, a set of service 
medical records which appear complete as noted above, the 
Board is of the opinion that well-grounded claims of service 
connection for back and left knee disorders have not been 
presented.  Upon medical examination in July 1989, prior to 
entry into service in October later that year, a history of a 
left ankle fracture when the veteran was 14 years old was 
noted.  Treatment for left knee pain is shown on July 1, 
1992.  At that time, the veteran reported grinding left knee 
pain when climbing ladders or walking, symptomatology which 
had reportedly increased over the previous month.  
Examination of the knee revealed no effusion, and the left 
knee joint was negative on McMurray's and Lachman's testing.  
The assessment was "possible" internal derangement of the 
left knee.  He was given buffered aspirin.  No further 
treatment is shown, in service or since.  

The Board has closely reviewed the veteran's service medical 
records for treatment for a back disorder he made reference 
to in his October 1994 notice of disagreement (NOD).  Service 
medical records indeed show one episode of treatment for neck 
and shoulder pain on November 3, 1993.  At that time, the 
veteran gave a one-month history of shoulder blade 
symptomatology since an incident where he sneezed while 
lifting books.  The veteran reported that the pain went up 
the neck and around the left chest wall, and that his 
symptomatology was worse when lifting his hands above his 
head.  On examination, his muscle mass was symmetrical, but 
there was "minimal" deep tenderness in the left rhomboid 
area.  No weakness of grip was found, although shoulder range 
of motion was limited.  The assessment was myalgia, for which 
the veteran was given Motrin.  Subsequent treatment records 
show considerable care for chest pain and a heart disorder, 
without any complaint, treatment or diagnosis of a back 
disorder, in service or since.  

Service medical reports of medical examination and medical 
history at separation from service, dated December 27, 1993, 
are negative for any pertinent complaint, treatment or 
diagnosis of left knee or back disability.  While the veteran 
reported swollen or painful joints, generally, he 
specifically denied any recurrent back pain, or a "trick" 
or locked knee.  The report of medical history includes 
eleven items reported by the veteran as pertinent medical 
history.  However, no back or left knee complaint was given.  

While service medical records show no chronic back or left 
knee disorders, the claims of service connection are not well 
grounded primarily because no current disability has been 
shown.  On VA general medical examination in May 1994, the 
veteran reported no complaints pertinent to either claim.  On 
examination in August 1994, range of motion studies of the 
back and knee revealed some limitation of motion.  However, 
no diagnosis was made.  The veteran has submitted no evidence 
in support of his claims, and he has not indicated that any 
additional, post-service treatment records exist which have 
not already been obtained.  

In light of the above, especially the absence of evidence 
showing current disability attributable to service, the Board 
finds that a well-grounded claim of service connection for 
back or left knee disability has not been submitted.  In 
reaching this determination, the Board has carefully 
considered the veteran's assertions in this appeal.  The 
Board does not doubt the sincerity of the veteran's belief 
that he received treatment for back and left knee disorders 
in service.  However, the service medical records show only 
isolated treatment for back myalgia and for a "possible" 
deranged left knee, without any back or left knee 
abnormalities shown on examination at separation from service 
or currently.  In this regard, the Board notes that a 
layperson is not competent to render a medical opinion on the 
diagnosis or origins of any medical condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As noted above, where, as here, the determinative issue 
involves a medical matter-such as current diagnosis, 
competent medical evidence to the effect that the claim is 
plausible is required; lay evidence alone will not suffice.  
Epps, 126 F.3d at 1468; see Grottveit v. Brown, 5 Vet. 
App. at 91, 93 (1993).  Under these circumstances, the Board 
finds that the veteran has not met his initial burden of 
submitting evidence of well-grounded claims of service 
connection for back and left knee disorders.  


ORDER 

As well-grounded claims of service connection for back and 
left knee disorders are not presented, the claims of service 
connection are denied.  


REMAND

The veteran has asserted, and the Board agrees, that the 
August 1994 VA examinations for hearing loss and tinnitus are 
incomplete.  While diagnoses of left ear, high-tone, 
sensorineural hearing loss and tinnitus (apparently 
bilateral), were given, the August 1994 VA examination report 
includes no audiometry test results.  The Board is unable to 
evaluate the claim of service connection for bilateral 
hearing loss under 38 C.F.R. § 3.385 (1998) without pure tone 
audiometry thresholds, in decibels, for each of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz (Hz) 
(cycles per second), as well as speech audiometry (in 
percentages) for each ear.  

Additionally, the likely etiology of tinnitus remains to be 
ascertained.  In light of notations of exposure to noise 
during service, and the need to further develop the issue of 
whether sensorineural hearing loss, if extant, is 
attributable to service, the requested VA audiologic 
examination should include a statement as to the medical 
probabilities that tinnitus began during service.  This 
requires a review of the entire record, including service 
medical records, by the examiner.  Accordingly, these issues 
are REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify any pertinent 
audiologic treatment, to include 
obtaining authorizations for the release 
of private medical records, if identified 
by the veteran.  Thereafter, the RO 
should obtain and associate with the 
record all records of outstanding 
audiologic treatment by the appropriate 
VA or private medical facility.  If any 
search for records is negative, that fact 
should clearly be documented in the 
veteran's claims file.  

2.  Upon the completion of the above 
requested development, the veteran should 
be scheduled for a VA audiologic 
examination.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of the 
case.  Definitive findings and diagnoses 
should be entered, to include pure tone 
audiometry thresholds, in decibels, for 
each of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 hertz (Hz) (cycles 
per second), as well as speech audiometry 
(in percentages) for each ear.  The 
examiner is to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

A clear and concise medical opinion 
statement should be provided, with 
reference to the service medical records 
and VA claims file,  as to the medical 
probabilities that any hearing loss or 
tinnitus, bilateral or unilateral is 
attributable to the veteran's period of 
military service.  

3.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims 
for service connection for hearing loss 
and tinnitus.  If any benefit sought by 
the veteran continues to be denied, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






